311 F.2d 795
UNITED STATES of America, Appellee,v.Milton HOLLOWAY, Defendant-Appellant.
No. 220, Docket 27822.
United States Court of Appeals Second Circuit.
Argued Jan. 23, 1963.Decided Jan. 23, 1963.

Milton Holloway, pro se, submitted.
Robert M. Morgenthau, U.S. Atty., S.D. New York, William J. Quinlan, Andrew T. McEvoy, Jr., Asst. U.S. Attys., submitted brief for appellee.
Before FRIENDLY, KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm in open court Judge Dimock's denial of the petitioner's motion without hearing.  The files and records of the case conclusively show that the prisoner is entitled to no relief.